Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Election/Restrictions
Applicant’s election of claims 1-21 without traverse in the reply filed on 08 Jun. 2022 is acknowledged.  
Claims 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 Jun. 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 12-21 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Suetsugu et al. (US Patent Application 2016/0311402 A1, published 27 Oct. 2016, hereinafter Suetsugu) in view of Okawa et al. (JP 2016/120894 A, published 07 Jul. 2016, hereinafter Okawa) and evidence provided by Polymer Database (“Refractive index of amorphous polymers,” accessed 12 Jul. 2022, hereinafter Polymer Database) and Polymer Database (“Glass transition temperatures,” access 14 Jul 2022, hereinafter Polymer Database II).
Regarding claims 1, 3 and 7, Suetsugu teaches a heating plate comprising a pair of glass plates Items 111 and 112) and a conductive pattern sheet, which comprises a substrate (Item 130), a holding layer (Item 131) (coating layer), and a conductive pattern (Item 140) (metal foil) formed on the substrate (Abstract and paragraphs 0289-0290 and Figure 35, reproduced below).  Suetsugu teaches the substrate (Item 130) is transparent (paragraph 0297) and the holding layer (coating layer) may be made of polyvinyl butyral (PVB) (paragraph 0300).  Suetsugu teaches the material of the conductive pattern (Item 140) is metal (paragraph 0312).


    PNG
    media_image1.png
    715
    852
    media_image1.png
    Greyscale

As evidenced by Polymer Database, poly(vinyl butyral) has a refractive index of 1.485 (page 2, last entry).
As evidenced by Polymer Database II, poly(vinyl butyral) has a glass transition temperature of 70⁰C (page 6, 13th entry).
Suetsugu does not disclose the roughness of the conductive pattern (metal foil) or holding layer (coating layer).
Okawa teaches a heating plate in which the metal foil has a ten-point average roughness Rz of 0.5 to 10 [Symbol font/0x6D]m (paragraph 0052).
Given that Suetsugu and Okawa are both drawn to heating plates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a conductive pattern (metal foil) with ten-point average roughness Rz as taught by Okawa in the heating plate of Suetsugu.  Since Suetsugu and Okawa are both drawn to heating plates, one of ordinary skill in the art would have a reasonable expectation of success in using a conductive pattern (metal foil) with ten-point average roughness Rz as taught by Okawa in the heating plate of Suetsugu.  Further, Okawa teaches that this amount of roughness in the metal foil improves adhesion among the layers and reduces the amount of cloudiness that forms (paragraph 0070).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected ten-point average roughness Rz values from the overlapping portion of the range taught by Okawa because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 2, Suetsugu in view of Okawa teaches the elements of claim 1.
Suetsugu does not disclose the roughness of the holding layer (coating layer).
Okawa teaches the holding layer (coating layer) should have a ten-point average roughness Rz of 0.5 to 10 [Symbol font/0x6D]m (paragraph 0055).
Given that Suetsugu and Okawa are both drawn to heating plates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use holding layer (coating layer) with a ten-point average roughness Rz as taught by Okawa in the heating plate of Suetsugu.  Since Suetsugu and Okawa are both drawn to heating plates, one of ordinary skill in the art would have a reasonable expectation of success in using a holding layer (coating layer) with ten-point average roughness Rz as taught by Okawa in the heating plate of Suetsugu.  Further, Okawa teaches that this amount of roughness in the holding layer (coating layer) firmly bonds the metal leaf (metal layer) to the holding layer (coating layer) (paragraph 0055).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected ten-point average roughness Rz values from the overlapping portion of the range taught by Okawa because overlapping ranges have been held to be prima facie obviousness.
Regarding claims 4-6, Suetsugu in view of Okawa teaches the elements of claim 1, and Suetsugu teaches the thickness of the holding layer (coating layer) is 1 to 100 [Symbol font/0x6D]m, preferably 1 to 15 [Symbol font/0x6D]m (paragraph 0300).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected holding layer (coating layer) thickness values from the overlapping portion of the range taught by Suetsugu because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 8, Suetsugu in view of Okawa teaches the elements of claim 1, and Suetsugu teaches the height of the thin conductive wires of the conductive pattern (metal foil) is 2 to 15 [Symbol font/0x6D]m (paragraph 0320).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected conductive layer (metal foil) height values from the overlapping portion of the range taught by Suetsugu because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 9, Suetsugu in view of Okawa teaches the elements of claim 1, and Suetsugu teaches the material for constituting the conductive pattern (metal foil) may be copper or aluminum (paragraph 0312).
Regarding claim 12, Suetsugu in view of Okawa teaches the elements of claim 1, and Suetsugu teaches the line width of the thin conductive wires that make up the conductive pattern (metal foil) is 1 to 20 [Symbol font/0x6D]m (paragraph 0064).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected line width values from the overlapping portion of the range taught by Suetsugu because overlapping ranges have been held to be prima facie obviousness.
Regarding claims 13-14, Suetsugu in view of Okawa teaches the elements of claim 1, and Suetsugu teaches a second dark color layer (Item 64) (blackening pattern) may be deposited on the conductive pattern (paragraph 0251), and the second dark color layer may be made of a metallic oxide or metallic sulfide or nickel or chrome (paragraph 0259).  Suetsugu teaches his first dark color is copper oxide (paragraph 0447).
It is the examiner’s position that it would have been obvious to one of ordinary skill in the art to use copper oxide also for the second dark color layer (blackening pattern), since Suetsugu teaches the second dark color layer may be a metal oxide.
Regarding claim 15, Suetsugu in view of Okawa teaches the elements of claim 13, and the claim is met by Suetsugu in view of Okawa given that Suetsugu discloses the use of a blackening pattern (paragraph 0251), and given that claim 15 only further limits an optional limitation of claim 13.
Regarding claim 16 and 18-21, Suetsugu in view of Okawa teaches the elements of claim 1, and Suetsugu teaches the inclusion of a joint layer (protective layer) (Item 113) above the conductive pattern and a joint layer (first laminated film) (Item 114) below the transparent substrate (Item 130) (paragraph 0294 and Figure 35, see above).  Suetsugu teaches that both joint layers and the holding layer (Item 131) (coating layer) may be made of PVB (paragraphs 0294 and 0300).  Therefore, the differences in the refractive indices of these three layers is less than 0.030.
Regarding claim 17, Suetsugu in view of Okawa teaches the elements of claim 1, and Suetsugu teaches the thickness of his joint layer (Item 13 or 113) (protective layer) is preferably 0.15 – 0.7 mm (paragraphs 0230 or 0294), whereas the present claim requires a protective layer thickness of 3 to 30 [Symbol font/0x6D]m.
It is the examiner’s position that, given that the range disclosed by Suetsugu is a preferred range for the thickness of this layer and the specification of the present invention does not show the criticality of the thickness of the protective layer, one of ordinary skill in the art would vary the thickness of the protective layer for specific applications and would arrive at the claimed invention, including the claimed protective layer thickness.

Claims 10-11 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Suetsugu et al. (US Patent Application 2016/0311402 A1, published 27 Oct. 2016, hereinafter Suetsugu) in view of Okawa et al. (JP 2016/120894 A, published 07 Jul. 2016, hereinafter Okawa) and further in view of Fix et al. (US Patent Application 2015/0334824 A1, published 19 Nov. 2015, hereinafter Fix).
Regarding claims 10-11, Suetsugu in view of Okawa teaches the elements of claim 1, and Suetsugu teaches the material for constituting the conductive pattern (metal foil) may be copper or aluminum (paragraph 0245).
Suetsugu in view of Okawa does not disclose the average reflectance of the metal pattern nor the average reflectance of the metal portion of the metal foil pattern.
Fix teaches a conductive layer for use in the glass panes in automobiles in which the reflectance of visible light from 400 to 800 nm is preferably less than 25% (paragraph 0015).
Given that Suetsugu, Okawa, and Fix are all drawn to heating plates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an average reflectance of visible light of less than 25% as taught use by Fix in the heating plate of Suetsugu in view of Okawa.  Since Suetsugu, Okawa, and Fix are all drawn to heating plates, one of ordinary skill in the art would have a reasonable expectation of success in having an average reflectance of visible light of less than 25% as taught by Fix in the heating plate of Suetsugu in view of Okawa.  Further, Fix teaches that this amount of reflectance means that the heated plate is no longer reflective, but appears matte or dark (paragraph 0016).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected reflectance values from the overlapping portion of the range taught by Fix because overlapping ranges have been held to be prima facie obviousness.

Claims 16-17 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Suetsugu et al. (US Patent Application 2016/0311402 A1, published 27 Oct. 2016, hereinafter Suetsugu) in view of Okawa et al. (JP 2016/120894 A, published 07 Jul. 2016, hereinafter Okawa) and further in view of Tanooka and Hibino (JP H06/140134 A, published 20 May 1994, hereinafter Tanooka) and evidence provided by MatWeb (“Overview of materials for Ethylene Vinyl Acetate Copolymer (EVA), Film Grade,” accessed 12 Jul. 2022).
Regarding claims 16-17, Suetsugu in view of Okawa teaches the elements of claim 1, and Suetsugu teaches the holding layer (coating layer) may be made of polyvinyl butyral (PVB) (paragraph 0300).  As presented above, poly(vinyl butyral) has a refractive index of 1.485 (page 2, last entry).
Suetsugu in view of Okawa does not teach a protective layer having a thickness of 3 to 30 [Symbol font/0x6D]m.
Tanooka teaches a film heater structure in which a layer of ethylene-vinyl acetate (EVA) is used to wrap the resistance heating wires, and the thickness of this EVA layer is the substantially the same thickness as the resistance heating wire (paragraph 0008). 
As evidenced by MatWeb, EVA has a refractive index of 1.48-1.49 (page 2, Optical Properties), so the difference in the refractive indices between the coating layer and the protective layer is 0.005 or less.
Given that Suetsugu, Okawa, and Tanooka are all drawn to heating plates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wrap the heating wires in a layer of EVA as taught by Tanooka in the heating plate of Suetsugu in view of Okawa.  Since Suetsugu, Okawa, and Tanooka are all drawn to heating plates, one of ordinary skill in the art would have a reasonable expectation of success to wrap the heating wires in a layer of EVA as taught by Tanooka in the heating plate of Suetsugu in view of Okawa.  Further, Tanooka teaches that wrapping the wires in EVA results in a flat layer, and the thickness of the film heater does not increase (paragraph 0008).
Suetsugu teaches the height of the thin conductive wires of the conductive pattern (metal foil) is 2 to 15 [Symbol font/0x6D]m (paragraph 0320); therefore, the protective layer of Suetsugu in view of Okawa and further in view of Tanooka would also have a thickness of approximately 2 to 15 [Symbol font/0x6D]m.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected protective layer thickness from the overlapping portion of the range taught by Suetsugu and Tanooka because overlapping ranges have been held to be prima facie obviousness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Armstrong (GB 1205271, published 16 Sep. 1970) teaches an electrically conducting laminated structure for windows.  Choi et al. (US Patent Application 2012/0261404 A1, published 18 Oct. 2012) teaches a transparent substrate with a conductive heat emitting line for use as a heating element.  Kuriki et al. (JP 2008/077879 A, published 03 Apr. 2008) teaches a transparent flexible film heater.  Nakajima (JP 2017/095331 A, published 01 Jun. 2017) teaches a glass interlayer with a conductive layer in which the resin layer laminated to the conductive layer has a roughness Rz of 45 [Symbol font/0x6D]m or less.  Seong et al. (US Patent Application 2016/0278166 A1, published 22 Sep. 2016) teaches a heating element with several transparent layers.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787